Citation Nr: 0504652	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-21 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.  

3.  Entitlement to service connection for low back disorder.  

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the mandible, rated as noncompensably disabling 
prior to July 17, 2003 and rated as 10 percent disabling from 
July 17, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1963.  

This appeal arises from a April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran limited his notice of 
disagreement to the issues listed on the title page.  

In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States 
Court of Appeals for Veterans Claims (Court) instructed that 
the Board of Veterans' Appeals must initially address the 
issue of whether or not new and material evidence has been 
submitted to reopen a claim in cases where there is a prior 
final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  The RO previously denied service connection for 
tinnitus and hearing loss.  For that reason the Board has 
framed the issues as new and material evidence to reopen the 
veteran's claims for tinnitus and bilateral hearing loss and 
will address the veteran's request to reopen those claims.  

The issues of service connection for bilateral hearing loss, 
tinnitus and a low back disorder are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a September 1999 rating decision, a March 2000 rating 
decision, and denied the veteran's request to reopen his 
claim for bilateral hearing loss in a March 2001 rating 
decision.  The veteran was notified of those decisions and 
did not appeal.  

2.  The RO denied service connection for tinnitus in a March 
2001 rating decision.  The veteran did not appeal that 
decision.  

3.  The evidence submitted since the March 2001 rating 
decision of the RO is not cumulative or redundant of evidence 
already in the claims folder and is so significant that it 
must be considered to fairly decide the claims for service 
connection for hearing loss and tinnitus.  

4.  The veteran's residuals of a fracture of the mandible do 
not cause interference with mastication or speech.  In 
February 2002 the veteran's inter-incisal opening was 
measured as being 50 millimeters.  Right and left lateral 
excursions were measured as 12 millimeters.  In September 
2003 the veteran is able to open to 45 millimeters with 
clicking at 38 millimeters and can move laterally to the 
right 10 millimeters and left to 8 millimeters.  Opening wide 
caused pain and fear of locking.  


CONCLUSIONS OF LAW

1.  The March 2001 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

3.  The criteria for compensable rating for residuals of a 
fractured mandible, prior to July 17, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.150, Diagnostic Code 9905 (2004).  

4.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured mandible, from July 17, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's request to reopen his claim was filed in April 2001 
consequently, the new version of § 3.156 (2004) does not 
apply.  

As the decision of the Board reopens the veteran's claim for 
bilateral hearing loss and tinnitus and remands the claims 
for additional development no further review to determine if 
the requirements of VCAA have been met as to those claims is 
required at this time.  

Although the veteran was not notified of the evidence 
necessary to support his claim for an increased rating for 
residuals of a fractured mandible, prior to the April 2002 
rating decision, the RO subsequently notified him in the 
November 2002 statement of the case.  The veteran submitted 
additional evidence including a September 2003 report of a 
private dental examination.  In a November 2003 rating 
decision the RO reconsidered his claim and granted a 10 
percent rating.  As there is no indication there is any 
further evidence to be obtained and the veteran has been 
afforded a VA fee basis examination in February 2002 there 
can be no benefit to the veteran in remanding his claim for 
further development.  There is no possibility of any benefit 
flowing to the veteran should the Board remand his claim.  
Any further effort in this regard would not avail the 
appellant, and would only result in an additional burden to 
adjudicative personnel.  Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1997).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted above, disability evaluations are determined by the 
application of a schedule of ratings that is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155.  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

Under Diagnostic Code 9905, limited motion of the inter-
incisal range from 31 to 40 mm warrants a 10 percent 
evaluation, from 21 to 30 mm warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
Diagnostic Code 9905 (2004).  

New and Material 

Factual Background and Analysis  The RO denied service 
connection for bilateral hearing loss in a September 1999 
rating decision, a March 2000 rating decision, and denied the 
veteran's request to reopen his claim for bilateral hearing 
loss in a March 2001 rating decision.  The veteran was 
notified of those decisions and did not appeal.  The RO also 
denied service connection for tinnitus in the March 2001 
rating decision.  The veteran did not appeal that decision.  
In April 2002 the RO denied the veteran's request to reopen 
his claim for service connection for bilateral hearing loss 
and tinnitus.  The veteran appealed that rating decision to 
the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The March 2001 rating decision is the last 
final disallowance of the veteran's claims.  

The evidence in the claims folder in March 2001 included 
service medical records revealing the veteran sustained 
closed head trauma in a motor vehicle accident in September 
1962 and had normal hearing at service entrance and 
separation.  Also of record was a January 1969 VA examination 
report which indicated the veteran did not have hearing loss.  
VA examination reports in September, October, and November 
2000 included diagnoses of moderate bilateral sensorineural 
hearing loss.  The VA audiologist opined that the hearing 
loss was related to the veteran's civilian work after 
service, not to the veteran's military service.  Tinnitus was 
also noted.  The VA physician opined that the veteran's 
hearing loss was not related to the veteran's fractured 
mandible and was not typical of trauma.  The veteran had 
submitted private medical records which indicated his hearing 
loss was secondary to the concussion he sustained in a motor 
vehicle accident in 1962 and exposure to artillery noise.  
Also submitted were private audiograms dated in April 1997, 
June 1997 and January 2001.  

The evidence submitted since March 2001 includes an 
additional VA Fee Basis examination of the veteran's hearing, 
the line of duty report of the September 1962 motor vehicle 
accident, an October 2003 audiological evaluation and the 
veteran's current VA records of treatment for hearing loss 
dated in February 2004.  

The evidence submitted since March 2001 is new, as it was not 
previously in the claims folder.  It is relevant to the issue 
as it relates to the diagnosis and etiology of the veteran's 
hearing loss and tinnitus.  It also provides additional 
information about the nature and severity of the veteran's 
injuries from the motor vehicle accident in service.  

The Board has concluded the evidence submitted since March 
2001 is new and material.  It is so significant that is must 
be considered in order to fairly address the merits of the 
claims for service connection for bilateral hearing loss and 
tinnitus.  

Evaluation of Residuals of a Fractured Mandible

The Schedule for Rating Disabilities provides several 
diagnostic codes for rating disability of the mandible.  As 
there is no evidence of non-union, malunion, loss of bone, or 
osteomyelitis, the Board determined the appropriate 
diagnostic code for rating the veteran's residuals was 
38 C.F.R. § 4.150, Diagnostic Code 9905 (2004) based on 
limitation of motion.  

There are two examination reports which include measurement 
of range of motion.  The first is a VA Fee Basis examination 
in February 2002 which revealed inter-incisal opening was to 
50 millimeters and right and left lateral excursions were to 
12 millimeters.  The veteran also reported some popping and 
clicking when he opened his mouth.  His jaw tried to lock 
when he yawned.  

The measurements noted in the February 2002 report do not 
meet the requirements for a compensable rating based on 
limitation of motion to 40 millimeters or limitation of 
lateral excursion to 4 millimeters.  

In September 2003 a private dental examination revealed the 
veteran could open to 45 millimeters with clicking at 39 
millimeters.  He had 10 millimeters of right lateral 
excursion and 8 millimeters of left lateral excursion.  
Opening the jaws wide caused pain.  

The RO in a November 2003 rating decision granted a 10 
percent rating based on limitation of motion by pain to less 
than 40 millimeters.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The 10 percent rating was effective July 17, 2003.  

After reviewing the evidence the Board has concluded the 
measurements prior to July 17, 2003 do not meet the criteria 
for a compensable rating.  The measurements taken in 
September 2003 meet the criteria for a compensable rating 
based on limitation of motion, or motion with clicking to 
less than 40 millimeters but more than 30 millimeters.  For 
that reason on or after September 2003 the criteria for a 
10 percent rating, but no more, have been met.  In the 
absence of limitation of the inter-incisal range to 30 
millimeters or less, or lateral excursion of 4 millimeters or 
less, a higher rating than 10 percent is not warranted.  


ORDER

The claims for service connection for bilateral hearing loss 
and tinnitus, are reopened, to this extend only the appeal is 
granted.  

A compensable rating for residuals of a fractured mandible 
prior to July 17, 2003 is denied.  

A rating in excess of 10 percent for residuals of a fractured 
mandible, from July 17, 2003 is denied.  


REMAND

The veteran was injured in service in September 1962 in a 
motor vehicle accident.  He sustained a contusion of the 
brain and fractures of the right ischium and acetabulum (or 
pelvis), ribs and mandible.  Immediately after the accident 
the veteran was in a coma for 48 hours and then was quite 
somnolent and irrational.  The veteran has asserted his 
current bilateral hearing loss, tinnitus and low back 
disorders are residuals of those injuries.  In November 2001 
the veteran had surgery to treat lumbar stenosis at L3, L4, 
L4-5 and L5-S with a herniated nucleus pulposus on the left 
at L5-S1.  The RO attempted to develop the veteran's claims 
and asked for joint and ear examinations to determine if 
there was a causal connection for between the injuries 
sustained in September 1962 and his hearing loss, tinnitus 
and low back disorders.  

The Board has concluded those examination and opinions were 
based on an inadequate record.  In addition, the examinations 
do not include examination by a neurologist.  As the veteran 
sustained closed head trauma in service and his current 
diagnoses are related to damage to the nervous system, an 
examination by a specialist in disorders of the nervous 
system and the residuals of closed head trauma is needed.  
The service medical records are not complete.  In this case 
the complete clinical records of the veteran's treatment may 
be of great assistance to a neurologist in determining the 
etiology of his current hearing loss, tinnitus and low back 
disorder.  Currently the records do not include any skull X-
rays, the X-rays of the veteran's pelvis or any other records 
revealing the location of the veteran's brain contusion or 
pelvic fractures.  The October 1962 neurology consult report 
is also illegible.  Those facts alone may be of great 
probative value in determining if the injuries sustained in 
service are related to the current disorders.  The available 
records include clinical cover sheet of the veteran's initial 
hospitalization at Fort Hood and a narrative summary of his 
hospitalization from October 1962 to December 1962.  The 
summary noted that in mid-November the veteran continued to 
have bilateral horizontal unsustained nystagmus.  He had 
slightly hyperactive reflexes in the left leg.  He had 
unsustained ankle clonus bilaterally and a right Babinski 
response.  He also had a small area of hypesthesia over the 
tip of the right toe and just below and lateral to the right 
knee.  The Board has concluded the veteran's claims must be 
remanded to obtain his complete clinical records of treatment 
at Fort Hood and Brooke General Hospital for the period from 
September 1962 to December 1962.  After the records are 
obtained a neurologist should review the records and examine 
the veteran.  

In addition, service connection has been granted for right 
total knee replacement.  The evidence of record does not 
include a competent medical opinion addressing whether the 
disability of the right knee may have played a role in the 
development of the veteran's low back disorders.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran's 
records of hospitalization at the United 
States Army Hospital at Fort Hood, Texas 
for the period from September 24, 1962 to 
October 8, 1962; and his records of 
treatment at Brooke General Hospital, at 
Fort Sam Houston, Texas, from October 8, 
1962 to December 27, 1962.  

2.  After the development ordered in 
paragraph one has been completed to the 
extent possible, the veteran should be 
afforded a VA examination by a 
neurologist.  The claims folder should be 
made available to the physician in 
conjunction with the examination.  After 
reviewing the veteran's history, 
examining the veteran and reviewing his 
service medical records, and current 
private and VA records which include 
diagnoses of bilateral hearing loss and 
tinnitus; and surgery for treatment of 
lumbar stenosis at L3, L4, L4-5 and L5-S 
with a herniated nucleus pulposus on the 
left at L5-S1, the physician is asked to 
answer the following:  

Is it at least as likely as not that the 
currently diagnosed bilateral hearing 
loss is related to the veteran's active 
military service?

Is it at least as likely as not that the 
currently diagnosed tinnitus is related 
to the veteran's active military service?

Is it at least as likely as not that the 
currently diagnosed low back disorders 
are related to the veteran's active 
military service?

Is it at least as likely as not that the 
veteran's service-connected right knee 
disorder, caused or contributed to the 
development his low back disorders?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


